                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

Kim Shippy,                                      )   Civil Action No. 4:19-00922-BHH
                                                 )
                                    Plaintiff,   )
                                                 )
                      v.                         )
                                                 )                    ORDER
Andrew M. Saul, Commissioner of Social           )
Security,                                        )
                                                 )
                                 Defendant.      )
                                                 )

       This matter is before the Court on Plaintiff’s motion for attorney’s fees pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. In the motion, Plaintiff seeks

attorney’s fees in the amount of $3,694.15, representing 18.7 attorney hours at the hourly

rate of $198.61. (ECF No. 23). On January 9, 2020, the Commissioner filed a response

to the motion, stating that he does not object to the requested amount of $3,694.15 in

attorney’s fees. (ECF No. 24).

       Attorney’s fees may be awarded pursuant to EAJA where the government’s position

is not substantially justified. The substantial justification test is one of reasonableness in

law and fact. See Pierce v. Underwood, 487 U.S. 552, 565 (1988). The district court has

broad discretion to set the attorney fee amount. “[A] district court will always retain

substantial discretion in fixing the amount of an EAJA award. Exorbitant, unfounded, or

procedurally defective fee applications . . . are matters that the district court can recognize.”

Hyatt v. North Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing

Comm’r v. Jean, 496 U.S. 154, 163 (1990)). Moreover, the court should not only consider

the “position taken by the United States in the civil action,” but also the “action or failure to

act by the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as
amended by P.L. 99-80, § 2(c)(2)(B).

       After consideration, it is hereby ORDERED that Plaintiff’s motion (ECF No. 23) is

granted insofar as the Court awards Plaintiff $3,694.15 in attorney’s fees pursuant to EAJA.

Additionally, the Commissioner will determine whether Plaintiff has any outstanding federal

debt to be offset from the attorney’s fees, and if Plaintiff has no outstanding federal debt,

the Commissioner will honor Plaintiff’s assignment of attorney’s fees to counsel and make

the check payable to Plaintiff’s counsel. However, if Plaintiff has outstanding federal debt,

the Commissioner will make the check payable to Plaintiff directly and deliver the check to

the business address of Plaintiff’s counsel, and the amount of fees payable to Plaintiff will

be the balance of the stipulated attorney’s fees remaining after subtracting the amount of

Plaintiff’s outstanding federal debt. If Plaintiff’s outstanding federal debt exceeds the

stipulated amount of attorney’s fees, then the stipulated amount will be used to offset that

debt and no amount shall be paid to Plaintiff.1

       IT IS SO ORDERED.

                                                  /s/Bruce H. Hendricks
       January 15, 2020                           Bruce Howe Hendricks
       Charleston, South Carolina                 United States District Judge




       1
          As the Supreme Court made clear in Astrue v. Ratliff, attorney’s fees under EAJA
are made payable to the prevailing litigant and not to the litigant’s attorney. 560 U.S. 586,
598 (2010) (holding that the plain text of EAJA requires that attorney’s fees be awarded to
the litigant, thus subjecting EAJA fees to an offset of any pre-existing federal debts).

                                             2
